DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.
 
Response to Amendment
The amendment filed on December 20, 2021 in response to the previous Final Office Action (10/18/2021) is acknowledged and has been entered.
	Claims 1 – 3, 8 – 10 and 15 – 17 are currently pending.
	Claims 4 – 7, 11 – 14 and 18 – 20 are cancelled.

Response to Arguments
Applicant’s arguments, see Remarks, filed December 20, 2021, with respect to amended claims have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1 – 3, 8 – 10 and 15 – 17 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 15, the closest prior art fails to disclose, suggest or teach the combination of a method of an electronic device having a Quad Color Filter Array (QCFA) sensor, the method comprising: previewing, by the electronic device, contents in a field of view of a first QCFA sensor of the electronic device, wherein during the previewing, the first QCFA sensor operates in a first mode and performs a first operation that reduces image data by combining a cluster of adjacent pixels into one pixel and outputs the reduced image data to an image processor; detecting, by the electronic device, whether a zoom level of the contents previewed meets a first zoom-level criteria, and detecting, by the electronic device, whether a light condition of the contents previewed meets a light criteria; in response to detecting that the zoom level of the contents previewed in the field of view of the first QCFA sensor meets the first zoom-level criteria, and the light condition of the contents previewed in the field of view of the first QCFA sensor meets the light criteria, configuring the first QCFA sensor to switch from the first mode to a second mode and previewing, by the electronic device, the contents in a field of view of the first QCFA sensor of the electronic device, wherein the first QCFA sensor performs, in the second mode, a second operation for displaying the contents previewed in an enhanced resolution that acquires image data by rearranging pixels from a quad bayer pattern to a bayer pattern, centrally cropping the acquired image data into half of a width and a height of the acquired image data, and outputting the cropped image data to the image processor, and wherein while 2x zoom level is equal to the zoom level of the contents previewed in the field of view of the first QCFA sensor, the image processor receives the cropped image data having a number (N) of megapixels and outputs a lossless image having an equal N megapixels as the received cropped image data; and maintaining the first QCFA sensor in the first mode in response to detecting that at least one of the zoom level of the contents previewed in the field of view of the first QCFA sensor does not meet the first zoom-level criteria, and the light condition of the contents previewed in the field of view of the first QCFA sensor does not meet the light criteria, wherein while lx zoom level is equal to the zoom level of the contents previewed in the field of view of the first QCFA sensor, the image processor receives the reduced image data having the number (N) of megapixels and outputs a lossless image having an equal N megapixels as the received reduced image data.

Regarding claim 8, the closest prior art fails to disclose, suggest or teach the combination of an electronic device comprising: a first Quad Color Filter Array (QCFA) sensor; a communicator; a memory; and a processor coupled to the memory and the communicator, wherein the processor is configured to: preview contents in a field of view of a first QCFA sensor of the electronic device, wherein during the previewing, the first QCFA sensor operates in a first mode and performs a first operation that reduces image data by combining a cluster of adjacent pixels into one pixel and outputs the reduced image data to an image processor; detect whether a zoom level of the contents previewed meets a first zoom-level criteria, and detect whether a light condition of the contents previewed meets a light criteria; in response to detecting that the zoom level of the contents previewed in the field of view of the first QCFA sensor meets the first zoom-level criteria, and the light condition of the contents previewed in the field of view of the first QCFA sensor meets the light criteria, configure the first QCFA sensor to switch from the first mode to a second mode and preview the contents in a field of view of the first QCFA sensor, wherein the first QCFA sensor performs in the second mode a second operation for displaying the contents previewed in an enhanced resolution that acquires image data by rearranging pixels from a quad bayer pattern to a bayer pattern, centrally cropping the acquired image data into half of a width and a height of the acquired image data, and outputting the cropped image data to the image processor; and maintain the first QCFA sensor in the first mode in response to detecting that at least one of the zoom level of the contents previewed in the field of view of the first QCFA sensor is not meeting the first zoom-level criteria and the light condition of the contents previewed in the field of view of the first QCFA sensor is not meeting the light criteria.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moon (US-20210037204-A1), Cheng et al. (US-20180246331-A1), Noyes et al. (US-20120236181-A1) and Rodriguez et al. (US-20100321535-A1)  teach outputting a cropped image from the image sensor, but not based on light conditions.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698